                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS




Oladunni Soremekun

      Plaintiff

v.                                  Civil Action No. 19-12389-DPW


Principe & Strasnick, P.C.

             Defendant



                         SETTLEMENT ORDER OF DISMISSAL


WOODLOCK, D.J.


      The Court having been advised by plaintiff counsel that this action has
settled, IT IS ORDERED that this action is hereby dismissed without costs
and without prejudice to the right of any party upon good cause shown
within sixty (60) days to reopen the action if settlement is not
consummated.




                                                 By the Court,


05/20/2020                          __/S/ Christina McDonagh_
  Date                                          Christina McDonagh
                                                Docket Clerk
